DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US Pat Pub# 2019/0191483) in view of Li et al. (US Pat Pub# 2017/0332362) and further in view of Iwai et al. (US Pat Pub# 2015/0099506).
Regarding claims 1 and 4-6, Ryoo teaches a base station comprising a memory (Section 0333, memory); and a processor coupled to the memory and configured to transmit, when a state transition of a mobile station is performed, a first control signal to the mobile station, the first control signal controlling a communication between the mobile station and the base station (Sections 0008, 0180, 0204, and 0319, a first control 
	Li teaches simultaneously transmit the first control signal and a second control signal different from the first control signal to the mobile station when a first state transition (Section 0099, transmitting a first and second control signal simultaneously).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate simultaneously transmit the first control signal and a second control signal as taught by Li into Ryoo’s device in order to improve reliability (Section 0004).
Ryoo and Li fails to teach controlling communication between the mobile station and a core network.
Iwai teaches a control signal controlling a communication between the mobile station and a core network (Sections 0004-0005, control signal to manage communication between a mobile device and core network).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 2, Ryoo teaches wherein the first control signal transmitted in the second state transition includes indication information indicating a transition to the third state (Sections 0008, 0180, 0204, and 0319, base station transmits a control signal to the terminal to transition between the three different states etc.).
Li teaches wherein the first control signal transmitted simultaneously with the second control signal (Section 0099, transmitting a first and second control signal simultaneously).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US Pat Pub# 2019/0191483) in view of Li et al. (US Pat Pub# 2017/0332362) and further in view of Iwai et al. (US Pat Pub# 2015/0099506) and further in view of Wirth et al. (US Pat Pub# 2022/0070759).
Regarding claims 7-10, Ryoo in view of Li and further in view of Iwai teaches the limitations in claims 1 and 4-6.  Ryoo, Li, and Iwai fails to teach a Non-Access Startum.
Wirth teaches a control signal is a Radio Resource Control message and a control signal is a Non-Access Startum message (Claim 15, control signal having a RRC and NAS protocol message etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Non-Access Startum as taught by Wirth into controlling communication between the mobile station and a core network as taught by Iwai into simultaneously .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/8/2022